 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT C. WILLIAMS,                              Case No. 1:17-cv-00917-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY
13            v.                                       AND SCHEDULING ORDER
14    RUBEN CASANOVA, et al.,                          (Doc. 46)
15                       Defendants.                   Dispositive Motion Deadline: 2/7/2020

16

17          Defendants move to modify the Court’s discovery and scheduling order (Doc. 37) to
18   extend the dispositive motion deadline by 9 days. (Doc. 46.) The current dispositive motion
19   deadline is January 29, 2020. (Doc. 37 at 2.) Defendants state the additional time is required to
20   complete the motion for summary judgment they intend to file, including finalizing supporting
21   declarations. (Doc. 47 at 1, 2.) Defense counsel declares that, despite her diligent efforts,
22   preparations for an upcoming trial and deadlines in other matters have prevented her from
23   completing the motion by the present deadline. (Id. at 4-5.) The time for Plaintiff to file an
24   opposition or statement of non-opposition has not yet passed; however, the Court finds neither
25   necessary here and deems the motion submitted.
26   ///
27   ///
28   ///
 1          Good cause appearing, the Court GRANTS Defendants’ motion. The Court modifies the

 2   discovery and scheduling order and sets February 7, 2020, as the new deadline filing pretrial

 3   dispositive motions. All other deadlines remain in effect.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 30, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
